UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                               Airman CHANCE J. H. PESCHARD
                                    United States Air Force

                                              ACM S32304

                                              28 July 2016

         Sentence adjudged 10 December 2014 by SPCM convened at Lajes Field,
         Azores, Portugal. Military Judge: Christopher F. Leavey (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 3 months,
         forfeiture of $1,021.00 pay per month for 3 months, and reduction to E-1.

         Appellate Counsel for Appellant: Major Michael A. Schrama.

         Appellate Counsel for the United States: Major Meredith L. Steer and Gerald
         R. Bruce, Esquire.

                                                  Before

                               MAYBERRY, BROWN, and KIEFER
                                  Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



KIEFER, Judge:

       Appellant was convicted by a military judge, pursuant to his pleas, of one
specification of wrongfully introducing cocaine onto a military installation and one
specification of wrongful use of cocaine on divers occasions. The military judge sentenced
Appellant to a bad-conduct discharge, confinement for 3 months, forfeiture of $1,021.00
pay per month for 3 months, and reduction to the grade of E-1. Appellant alleges that his
sentence was inappropriately severe. * Finding no error that materially prejudices a
substantial right of Appellant, we affirm the findings and sentence.

                                                    Background

       While assigned to Lajes Field, Azores, Portugal, from February through April 2014,
Appellant used cocaine on multiple occasions with another military member at locations
both on and off base. On one occasion in April 2014, Appellant obtained the cocaine from
a dealer off base, brought the cocaine back onto base, and wrongfully used the cocaine with
another military member in the Lajes Field dorms.

                                                 Sentence Severity

       Appellant challenges the severity of his sentence, in particular the punitive
discharge. This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). “We assess sentence appropriateness by considering the particular
appellant, the nature and seriousness of the offense[s], the appellant’s record of service,
and all matters contained in the record of trial.” United States v. Anderson, 67 M.J. 703,
705 (A.F. Ct. Crim. App. 2009). Although we are accorded great discretion in determining
whether a particular sentence is appropriate, we are not authorized to engage in exercises
of clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

       In evaluating the sentence in this case of a bad-conduct discharge, three months
confinement, forfeitures, and reduction to E-1, we find the sentence adjudged and approved
to be correct in law and fact based on the entire record. Appellant was found guilty
pursuant to his pleas of wrongfully using cocaine and wrongful introduction of cocaine
onto a military installation in a foreign country. His service record includes multiple
Article 15, UCMJ, 10 U.S.C. § 815, administrative actions and a referral enlisted
performance report.

       After reviewing the entire record and giving individualized consideration to “the
nature and seriousness of the offense[s] and the character of the offender,” we are
convinced the sentence is appropriate. See United States v. Snelling, 14 M.J. 267, 268
(C.M.A. 1982).




*
    Appellant raises this issue pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                                             2                                       ACM S32304
                                        Conclusion

       The approved findings and sentence are correct in fact and law, and no error
materially prejudicial to the substantial right of Appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are AFFIRMED.



              FOR THE COURT


              LAQUITTA J. SMITH
              Appellate Paralegal Specialist




                                               3                              ACM S32304